Citation Nr: 0738579	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  Specifically, in September 2005 and October 
2005 decisions, the RO denied service connection for Crohn's 
disease.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case, the Board finds 
that additional evidentiary development is necessary for the 
reasons explained in the following remand.  

On a VA Form 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA) 
(Form 21-4142), which was received at the RO in June 2005, 
the veteran authorized VA to obtain records of 
gastrointestinal treatment that he had received in late 1973 
from four private physicians.  A complete and thorough review 
of the claims folder indicates, however, that the RO obtained 
records from only one of the doctors listed on the 
Form 21-4142.  No attempt has been made to procure relevant 
records of treatment received by the veteran from the other 
three doctors included on the Form 21-4142.  In the 
substantive appeal which was received at the RO in March 
2006, the veteran explained that he continued to receive 
relevant treatment from a private physician through 1976.  
The doctor referenced by the veteran in the substantive 
appeal is one of the three doctors included on the June 2005 
Form 21-4142 whose records have not been obtained.  A remand 
is, therefore, necessary to accord the RO, through the AMC, 
an opportunity to procure, and to associate with the 
veteran's claims folder, copies of any available records of 
pertinent post-service medical care that the veteran may have 
received from the other three physicians listed on the June 
2005 Form 21-4142.  

Throughout the current appeal, the veteran has maintained 
that he first began experiencing symptoms of Crohn's disease 
(including in particular "a lot of diarrhea" and subsequent 
weight loss) during basic training in the summer of 1973 but 
did not seek treatment for these problems.  See, e.g., 
T. at 2-4.  The Board acknowledges that service medical 
records are negative for complaints of, treatment for, or 
findings of Crohn's disease.  According to relevant 
post-service medical records contained in the claims folder, 
however, the veteran was diagnosed with ileo-colitis due to 
granulomatous disease in April 1974 and gastritis and 
regional enteritis in July 1974.  Although the first 
diagnosis of Crohn's disease (of record) is dated in August 
2002, many of the medical reports dated in 2002 and 2003 
reference the veteran's 29-, or 30-, year history of Crohn's 
disease.  In addition, an October 2005 VA outpatient 
treatment report notes that the veteran has a history of 
Crohn's disease which was diagnosed in 1972.  In light of the 
veteran's testimony, as well as the relevant post-service 
findings, the Board believes that, on remand, he should be 
accorded a current VA gastrointestinal examination to 
determine the nature, extent, and etiology of his Crohn's 
disease.  

The Board further notes that the Disabled American Veterans 
represented the veteran at the recent personal hearing.  
However, the claims folder does not contain appropriate 
documentation appointing this veterans service organization 
as the veteran's representative.  In a January 2006 letter, 
the RO acknowledged to the veteran its receipt of a VA 
Form 21-22 that he had submitted to the office but explained 
that, "[i]f . . . [he] would like to appoint a veterans 
service organization as . . . [his] representative . . . [he 
would] need to provide the complete name of the organization 
in section 3B and return the form to . . . [the RO]."  The 
claims folder contains no response from the veteran.  On 
remand, the veteran should be given the opportunity to submit 
appropriate documentation appointing a veterans service 
organization of his choice.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Provide the veteran with 
appropriate documentation to appoint a 
veterans service organization of his 
choice.  

2.  Obtain updated releases to retrieve 
treatment records from the health care 
professionals listed in the 
Form 21-4142 received at the RO in June 
2005.  After updating the releases, 
obtain copies of all available records 
of post-service gastrointestinal 
treatment received by the veteran from 
Dr. Brent (or Dr. Brett) and Dr. Reed 
at St. Dominics Hospital in Jackson, 
Mississippi and from Dr. McDonnical at 
the Medical Arts Plaza in Jackson, 
Mississippi between separation from 
service in August 1973 and December 
1976.  All such available records 
should be associated with the veteran's 
claims folder.  If any such reports are 
not available, a notation to that 
effect should be made in the claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination to determine the nature, 
extent, and etiology of his Crohn's 
disease.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that the 
diagnosed Crohn's disease is consistent 
with the veteran's complaints of 
diarrhea and weight loss in service.  A 
complete rationale should be provided 
for all opinions expressed.  

4.  Following the completion of the 
above, review the claim with the 
additional evidence obtained and  re-
adjudicate the issue of entitlement to 
service connection for Crohn's disease.  
If the decision remains in any way 
adverse to the veteran, he, and any 
representative that he may appointment, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


